Citation Nr: 0820844	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  07-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-
connected pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1999 to August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a compensable disability rating for 
pseudofolliculitis barbae (hereinafter referred to as a skin 
disorder).  Upon review of the evidence, the Board finds that 
an additional examination is necessary to determine if there 
is any disfigurement or scarring resulting from the skin 
disorder.  

In April 2006, the veteran was examined to determine the 
extent of his skin disorder.  The examiner determined that 
the veteran's skin disorder appeared with intermittent 
frequency on the veteran's face and neck.  However, no 
mention was made as to whether there was any disfigurement or 
scarring resulting from the veteran's disorder.  In the 
veteran's appeal to the Board (Form 9), the veteran claimed 
that his skin disorder had "caused some disfigurement."  

Based on the veteran's claim, the veteran's skin disorder 
should be considered under the additional criteria in the 
rating schedule.  The veteran's skin disorder is currently 
evaluated under the criteria in 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  However, that Diagnostic Code also suggests that 
in the alternative, a skin disorder may be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801-7805).  

Although the alternative criteria for rating a skin disorder 
were noted in the statement of the case (SOC), there is no 
indication that such criteria was considered during the 
veteran's VA examination or in rating the veteran's skin 
disorder.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The veteran should be afforded a 
dermatologic examination to determine the 
extent of impairment of his service-
connected pseudofolliculitis barbae.  All 
necessary tests and evaluations should be 
performed.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review in conjunction 
with the examination.  

The examiner should identify the 
manifestations of the veteran's service-
connected pseudofolliculitis barbae, and 
report on the percentage of the veteran's 
body affected by this skin disorder.  

The examiner should also describe any 
disfigurement resulting from the veteran's 
skin disorder, including, but not limited 
to, a report of the following:

(a) Whether or not the veteran's skin 
disorder has resulted in any scarring, and 
if so, describe the scar(s) (i.e. square 
inches/centimeters)

(b) What area of the skin is affected by 
the disorder (in square inches and/or 
centimeters); 

(e) Whether or not the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc.), and describe the area; 

2.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed, 
and the claim readjudicated, taking into 
consideration all applicable Diagnostic 
Codes.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case (SSOC), 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



